Exhibit 10.30

Toxford Corporation

c/o Ace International S.A.

Place de Saint-Gervais 1, P.O. Box 2049

1211 Geneva 1

Switzerland

 

To: Telos Corporation

Attn: Ms. Therese K. Hathaway

Corporate Secretary

19886 Ashburn Road

Ashburn, VA 20147

Series A-1 and Series A-2 Redeemable Preferred Stock

Dear Ms. Hathaway:

It has been brought to our attention that Cudd & Co., the holder of 61.605
shares of Series A-1 Redeemable Preferred Stock (the “Series A-1 Shares”) of
Telos Corporation (the “Corporation”) and 86.247 shares of Series A-2 Redeemable
Preferred Stock (the “Series A-2 Shares” and, together with the Series A-1
Shares, the “Cudd Shares”) of the Corporation has offered to sell the Cudd
Shares to the Corporation for a total purchase price of $430,000, such purchase
price to include all of the Cudd Shares plus all dividends accrued on the Cudd
Shares, the latter at a discount of 17.5%.

We herewith waive any right that we may have, in connection with the repurchase
by the Corporation of the Cudd Shares, to have (i) any or all of the outstanding
shares of Series A-1 Redeemable Preferred Stock or any or all of the outstanding
shares of Series A-2 Redeemable Preferred Stock held by Toxford Corporation
(together, the “Toxford Shares”) purchased or redeemed pro-rata pursuant to the
charter of the Corporation, including without limitation Section 2(d) and
Section 4(a) of each of the terms and conditions of the Series A-1 Redeemable
Preferred Stock and the Series A-2 Redeemable Preferred Stock (together, the
“Terms”) and (ii) any or all of the dividends accrued on the Toxford Shares
declared, paid or set aside for payment pro rata pursuant to the charter of the
Corporation, including without limitation Section 2(b) and Section 2(c) of each
of the Terms, as a result of the payment of the dividends accrued on the Cudd
Shares. We further herewith consent to the repurchase by the Corporation of the
Cudd Shares. We understand that the Toxford Shares will remain outstanding
following the repurchase by the Corporation of the Cudd Shares and that such
repurchase will not affect dividends accrued on the Toxford Shares as of the
date hereof and dividends will continue to accrue on the Toxford Shares in
accordance with the Terms.

 

 

LOGO [g167179g98e56.jpg]